DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on September 28,2021.
 Claims 1, 2, 5-7, 14,17,18,21,2,26, and 28-30 have been amended.
No Claims have been cancelled.
Claims 31 and 32 have been added.
Claims 1-32 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed on September 28,2021, with respect to the rejection(s) of claim(s) 1-30 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al. (US Application 2020/0044796, hereinafter Yang) which discloses a minimum gap between a resource associated with the downlink control channel transmission on the first CC and a resource associated with the reference signal transmission on the second CC, wherein the minimum gap is based at least in part on a numerology of the first CC being greater than or less than a numerology of the second CC(Figs. 33-40, [0248]-[0252]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Application 2020/0022175, hereinafter Xiong) in view of  Yang et al. (US Application 2020/0044796, hereinafter Yang).

Regarding claims 1, 17, 29, and 30, Xiong discloses a method (Figs. 1, 2,3,4) for wireless communication (100) at a user equipment (UE) (101,102,200) and a base station (111,112,204) comprising:  
 a processor (204E,412,414), instructions stored in the memory (204G,420) and executable by the processor to cause the apparatus to:  
establishing a connection with a base station via at least a first component carrier (CC) and a second CC, wherein the first CC has a different numerology than the second CC([0047], [0084]-[0085], which recites a device, system and method are to include in a first transmission in a first CC of control information including an indication of timing information for a second transmission in a second CC, where the indication is based on a subcarrier spacing of one of the first CC and the second CC. According to one embodiment, the first CC and the second CC have different subcarrier spacings); 
 identifying a minimum gap between a resource associated with a downlink control channel transmission on the first CC and a resource associated with a reference signal transmission on the second CC([0047], [0084]-[0085], [0178], [0188]-[0189] which recites the downlink control information includes scheduling information regarding a scheduling of the resources for a data signal, the second signal includes the data signal, and the processing circuitry is further to: determine a physical downlink shared channel (PDSCH) on the second component carrier; encode the data signal for transmission on the PDSCH; and cause transmission of the data signal to the receiver based on the downlink control information. the scheduling information includes a timing indication; the first signal includes a downlink control information signal (DCI) on a PDCCH; and wherein the timing indication includes an indication of a timing delay, the predetermined numerology for indication of the timing delay based on a numerology of the PUCCH.);
receiving the downlink control channel transmission via the first CC([0047], [0084]-[0085], [0178], [0188]-[0189] which recites the downlink control information includes scheduling information regarding a scheduling of the resources for a data signal, the second signal includes the data signal, and the processing circuitry is further to: determine a physical downlink shared channel (PDSCH) on the second component carrier; encode the data signal for transmission on the PDSCH; and cause transmission of the data signal to the receiver based on the downlink control information. the scheduling information includes a timing indication; the first signal includes a downlink control information signal (DCI) on a PDCCH; and wherein the timing indication includes an indication of a timing delay, the predetermined numerology for indication of the timing delay based on a numerology of the PUCCH.); 
([0047], [0084]-[0085], [0103]-[0104],[0178], [0188]-[0189] which recites the downlink control information includes scheduling information regarding a scheduling of the resources for a data signal, the second signal includes the data signal, and the processing circuitry is further to: determine a physical downlink shared channel (PDSCH) on the second component carrier; encode the data signal for transmission on the PDSCH; and cause transmission of the data signal to the receiver based on the downlink control information. the scheduling information includes a timing indication; the first signal includes a downlink control information signal (DCI) on a PDCCH; and wherein the timing indication includes an indication of a timing delay, the predetermined numerology for indication of the timing delay based on a numerology of the PUCCH.);  and measuring one or more channel characteristics of the reference signal transmission([0118]. Which recites the scheduling of DL data transmission at high band, the use of a beam pair link index may be realized by the indication of a spatial Quasi co-located (QCL) assumption between DL reference signal (RS) antenna port(s) and Demodulation RS (DM-RS) antenna port(s) of the DL data channel. Similarly, for the UL data transmission at high band by a UE, the indication in the DCI of a Sounding Reference Signal (SRS) resource (SRI) which has been transmitted by the UE in a previous time instance may be used to also indicate the transmit (Tx) beam for the UL data transmission. In some demonstrative embodiments of cases where a Phase Tracking Reference Signal (PT-RS) is used at high band, some information regarding the scheduling of PT-RS in the time and frequency domains and code domain may be indicated in the DCI).  
	Xiong does explicitly disclose a minimum gap between a resource associated with the downlink control channel transmission on the first CC and a resource associated with the reference signal transmission on the second CC, wherein the minimum gap is based at least in part on a numerology of the first CC being greater than or less than a numerology of the second CC.
	However, Yang teaches a minimum gap between a resource associated with the downlink control channel transmission on the first CC and a resource associated with the reference signal transmission on the second CC, wherein the minimum gap is based at least in part on a numerology of the first CC being greater than or less than a numerology of the second CC (Figs. 33-40, [0248]-[0252]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yang with the teaching of Xiong by using the above features such as a minimum gap between a resource associated with the downlink control channel transmission on the first CC and a resource associated with the reference signal transmission on the second CC, wherein the minimum gap is based at least in part on a numerology of the first CC being greater than or less than a numerology of the second CC as taught by Yang for the purpose of   aligning uplink transmission with downlink transmission([0001]).

	
	
	
	
	
Regarding claims 2, 18,  Xiong discloses the method of claim 1, wherein the resource associated with the downlink control channel transmission comprises an ([0045]-[0046], [0053]-[0054]).  
Regarding claims 3, 19,  Xiong discloses the method of claim 1, wherein the resource associated with the downlink control channel transmission comprises a first slot containing the downlink control channel transmission on the first CC, the resource associated with the reference signal transmission comprises a second slot containing the reference signal transmission on the second CC, and the minimum gap is measured as a number of slots of the second CC, wherein the minimum gap is identified based at least in part on a location of the downlink control channel transmission within the first slot([0045]-[0047], [0053]-[0054],  [0084]-[0085], [0103]-[0104],[0178], [0188]-[0189]).   
Regarding claims 4, 20, Xiong discloses the method of claim 1, further comprising:   transmitting an indication of the minimum gap to the base station ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claims 5, 21, Xiong discloses the method of claim 4, wherein the minimum gap is measured with respect to a first or last orthogonal frequency division multiplexing (OFDM) symbol of the downlink control channel transmission relative to a first or last OFDM symbol of the reference signal transmission([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).      
Regarding claims 6, 22,  Xiong discloses the method of claim 4, wherein the indication of the minimum gap is provided for a plurality of different combinations numerologies of the first CC and the second CC ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claim 7, Xiong discloses the method of claim 1, wherein the minimum gap is prespecified at the UE and the base station for each of a plurality of different numerology combinations([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).     
Regarding claim 8, Xiong discloses the method of claim 7, wherein a same minimum gap is provided for each of the plurality of different numerology combinations ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).      
Regarding claim 9, Xiong discloses the method of claim 1, wherein the minimum gap is further based at least in part on a beam switching gap of the UE([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).     
Regarding claims 10, 23, 24, Xiong discloses the method of claim 9, wherein the minimum gap is determined as a sum of a minimum offset between the downlink control channel transmission and the reference signal transmission and the beam switching gap, or based on a maximum value of the minimum offset or the beam switching gap([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claim 11, Xiong discloses the method of claim 10, wherein the minimum offset is prespecified for each of a plurality of different numerology ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claim 12, Xiong discloses the method of claim 11, wherein a same minimum offset is provided for each of the plurality of different numerology combinations ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).     
Regarding claims 13, 25, Xiong discloses the method of claim 1, wherein the minimum gap is identified when the second CC has a shorter resource duration than the first CC ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).      
Regarding claims 14, 26, Xiong discloses the method of claim 1, wherein the minimum gap is determined based 2 at least in part on a duration of the downlink control channel transmission and a scaling factor, wherein the scaling factor is proportional to a difference in the numerologies of the first CC and the second CC([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claims 15, 27, Xiong discloses the method of claim 1, wherein the minimum gap is provided for each frequency band combination configured for the connection with the base station, for each frequency band pair combination configured for the connection with the base station, or any combinations thereof([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).     
Regarding claims 16, 28, Xiong discloses the method of claim 1, wherein the UE transmits minimum gap information to the base station that indicates minimum gaps for two or more frequency band combinations configured for the connection with the ([0045]-[0047], [0053]-[0054], [0084]-[0085], [0103]-[0104], [0178], [0188]-[0189]).    
Regarding claim 31, the combination of Xiong and Yang discloses the method of claim 1, wherein the minimum gap comprises a first quantity of symbols based at least in part on the numerology of the first CC being greater than the numerology of the second CC or a second quantity of symbols different than the first quantity of symbols based at least in part on the numerology of the first CC being less than the numerology of the second CC (Figs. 33-40, [0248]-[0252]).  
Regarding claim 32, the combination of Xiong and Yang discloses the method of claim 17, wherein the minimum gap comprises a first quantity of symbols based at least in part on the numerology of the first CC being greater than the numerology of the second CC or a second quantity of symbols different than the first quantity of symbols based at least in part on the numerology of the first CC being less than the numerology of the second CC (Figs. 33-40, [0248]-[0252]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DADY CHERY/           Primary Examiner, Art Unit 2461